Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending in this application.
REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Invention Group I.  Claims 1-8, drawn to a compound of formula (I), composition comprising at least one compound of formula (I), and method of controlling pests comprising utilizing the compound of formula (I), wherein formula (I) is as set forth below and its variables fully defined in claim 1:

    PNG
    media_image1.png
    157
    106
    media_image1.png
    Greyscale
, classified in, inter alia, CPC C07D 417/12.  
Invention Group II. Claim 9, drawn to a compound of formula (II), wherein the variable A is defined by the specific nomenclature of the compounds as fully set forth in claim 9:

    PNG
    media_image2.png
    119
    152
    media_image2.png
    Greyscale
, classified in, inter alia, CPC C07D285/08.  
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Here, the compounds of formula (I) and formula (II) are divergent in structure and separately classified, as evidenced above.  A compound of formula (I) does not read on a compound of formula (II), and there is an absence of a corresponding special technical feature in the two inventions.  Further, WO 01/40223 specifically teaches the following compounds that are suggestive of formula (I) compounds:

    PNG
    media_image3.png
    137
    280
    media_image3.png
    Greyscale
, wherein 
X1 and X2 are N, R1 is phenyl, R2 is H, and R9 is 6-OCH3 (compound 3.30 on page 52); and claim 1 teaches that the R1 (e.g., phenyl) can be mono- to pentasubstituted phenyl, wherein the substituents include, inter alia, halogen, cyano, nitro, and C1-6 alkyl.  Therefore, there is no same or corresponding technical feature that defines a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Additionally, this application contains claims directed to more than one species of the generic invention of group I. These species of invention group I are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: compounds of formula (I) wherein A is A-1 to 
A-11 and B is B-1 to B-15 as defined in claim 1.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-2 and 7-8.  It is noted that claim 3 is specific to compounds wherein A is A-1 and B is B-1, claim 4 is specific to compounds wherein A is A-1 and B is B-3, and claim 5 is specific to compounds wherein A is A-1 and B is B-8; that is to say, claims 3-5 are species claims, which will be examined or withdrawn depending on the elected species.  
The various species of formula (I) compounds lack a same or corresponding special technical feature because WO 01/40223 teaches the species wherein R1 of Applicant’s formula (I) can be substituted phenyl as defined in the instant claims, and R2 of Applicant’s formula (I) can be substituted B-3 as defined in the instant claims.  See the above discussion of WO 01/40223.  Thus, there is no same or corresponding technical feature that defines a contribution which each of the claimed species, considered as a whole, makes over the prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention, i.e. invention group I or invention group II, and (ii) in the event invention group I is elected, a further election of a species of formula (I) compound wherein A and B substitutents are elected (e.g., A-1 and B-1), to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected invention. 
For clarification, a responsive election could be, for example, the invention of group I, wherein A is A-1 and B is B-1.  As another example, a responsive election could be the invention of group II, wherein election of group II does not further require a species election.  
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699